549 F.2d 1045
Jerry ST. JOHN, Petitioner-Appellee,v.W. J. ESTELLE, Jr., Director, Respondent-Appellant.
No. 76-1178.
United States Court of Appeals,Fifth Circuit.
March 17, 1977.

Marianne Wesson Cantrick, Asst. Atty. Gen., John L. Hill, Atty. Gen., Richel Rivers, Asst. Atty. Gen., Austin, Tex., for respondent-appellant.
Ray J. McQuary, Ken Anderson, Staff Counsel for Inmates, Darrington Unit, Rosharon, Tex., for petitioner-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion January 3, 1977, 5 Cir., 1977, 544 F.2d 894).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.